         Case 1:21-cr-00148-JEB Document 11-1 Filed 03/16/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     March 16, 2021
A. Eduardo Balarezo
BALAREZO LAW
400 Seventh Street, NW
Suite 306
Washington, DC 20004
(202) 639-0999
Email: filings@balarezolaw.com

BY EMAIL

       Re:      United States v. Derek Jancart, Volume 1 of Informal Discovery
                Case No. 21-cr-00148-JEB

Dear Counsel:

        Enclosed as preliminary discovery in this case, please find one USAFx File titled US v.
Jancart, 21-cr-148-JEB, Informal Discovery – Volume 1 (3.16.21), that contains the following
materials (213 files):

       (1)      Full Facebook Search Warrant Results (1 pdf and 1 zip file)
       (2)      Selected Facebook Search Warrant Results (2 zip files)
       (3)      Recorded interview of Derek Jancart (2 files)
       (4)      Recorded interview of Erik Rau (2 files)
       (5)      Videos (10 files)
       (6)      Photos (Video Screenshots) (19 files)
       (7)      Surveillance Photos (7 files)
       (8)      Search Warrant Photos (163 files)
       (9)      NCIC and BMV files (4 files)
       (10)     Military Records (2 files)

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
         Case 1:21-cr-00148-JEB Document 11-1 Filed 03/16/21 Page 2 of 2




similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case, ECF 10,
which is attached to this letter.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,

                                                      /s/ Leslie A. Goemaat
                                                      LESLIE A. GOEMAAT
                                                      Assistant United States Attorney
                                                      555 4th Street, N.W., Room 5840
                                                      Washington, D.C. 20530
                                                      Office: 202-803-1608
                                                      Leslie.Goemaat@usdoj.gov
Enclosure(s)
cc:


                                                 2
